Citation Nr: 1647446	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Michael Kelley, Esq.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1964 to August 1968, to include service in the Republic of Vietnam from April 1966 to May 1967. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  The Veteran timely appealed this issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran stated at a December 2014 VA examination that he was employed part-time as a housekeeper/custodian with the Boston VA healthcare system.  Moreover, on his VA Form 21-8940, the Veteran only reported his employment history from 2010 to 2011; however, his TDIU claim dates back to October 19, 2005, the date he filed his claim for increased evaluation.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Therefore, on remand, the Veteran should be asked to provide a full employment history from October 2005 to present.

Also, on remand, any outstanding private and VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, while the VA examiners discussed each individual service-connected disability and its impact on the Veteran's occupational functioning, none of those examiners provided an opinion regarding the combined functional impairment on his occupational functioning of his service-connected disabilities.  Thus, on remand, the AOJ should request an opinion from a Vocational Rehabilitation Specialist regarding the combined impact all the Veteran's service-connected disabilities have on his ability to obtain and maintain substantially gainful employment. 


Accordingly, the case is REMANDED for the following action:

1. Obtain a full employment history from the Veteran for the entire appeal period, to begin on October 19, 2005, the date the Veteran filed his claim for increased evaluation.  

2. Following the above requested development, request that a Veteran's Health Administration (VHA) Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experiences) and any type of employment that would remain feasible despite the service-connected disabilities.  If a VHA Vocational Rehabilitation Specialist is not available at the Veteran's local VA facility, this finding must be EXPRESSLY noted in the record.  Only if a VHA Vocational Rehabilitation Specialist is not available should the Veteran be scheduled for an examination for another appropriate medical professional to address the issues listed.  

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remand denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




